DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the RCE filed on 12/23/20. Claims 2, 10, 19 and 24 have been cancelled. Claims 1, 3, 9, 11, 18, 20, 23, 25 and 33 have been amended. Claims 1, 3-9, 11-18, 20-23, and 25-35 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/20 has been entered. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.    	Claims 1, 3-9, 11-18 and 20-28 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2013/0331976 Al), Kurihara (5,801,750) in view of  Xavier et al. (9,521,142) and further in view of Kim et al. (2016/0055469). 

a user to store key information determined by the key identification module ([0160]-[0163] -passwords for access the server and for accessing ... a customers key information); verify the identity of the user ([0163] -password and [0177] - Each time the system receives such information from a customer, the customer is given the option of requesting that the information provided for making a duplicate key be deleted after use, i.e., not stored. When the information is stored, it is preferably encrypted and can be accessed only when the ordering customer provides a password or other identification provided when the customer's account was set up.); encrypt the key information ([0177] - the information is stored, it is preferably encrypted) and transmit the ... key information and information associated with the identity of the user to a remote device associated with the user ([0158] - In FIG. 65, the remote central server 201, which is depicted as part of as part of the "cloud," communicates with customer interface devices that include not only the kiosks 200 but also customers' mobile devices (e.g., smart phones 301, tablets 302, laptop computers 303 etc.) and personal computers 304. and [0177]).
While, Freeman teaches encrypting the key information, see [0177]; Freeman fails to explicitly disclose transmit the encrypted ... information ... to a remote device associated with the user. However, in an analogous art, Kurihara teaches "encrypt... information" and "transmit the encrypted .... information ... to a remote device associated with the user." (Kurihara, US 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made/before the effective filing date of the claimed invention to combine the teachings of Kurihara with the system of Freeman to include transmit the encrypted ....
information ... to a remote device associated with the user. Further a person of ordinary skill in the art to use exemplary rational to support a conclusion of obviousness, such rational, i.e., combining prior art elements according to known methods to yield predictable results; simple substitution of one known element for another to obtain predictable results; "obvious to try" -choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success to predict a result in which Kurihara's teachings of encrypting information and transmitting the encrypted information can be used as the forms of transmitting accessed information to a user, see Freeman [0177] to thereby predict a result/solution that would read on the claim limitation. Such a combination would provide users with a means for transmitting information to an authorized user (Kurihara, col. 8, lines 36-55).
In addition, as best understood, Freeman and Kurihara disclose all of the limitations above. The combination of Freeman and Kurihara does not explicitly disclose "by confirming a security code provided by the user, the security code being generated in response to the request to retrieve previously stored key information".
However, Xavier teaches "by confirming a security code provided by the user, the security code being generated in response to the request to retrieve previously stored key information" (See Xavier, Fig.5A; Col.6, lines 4-14; Col.3, lines 54-67 to Col.4, line 3); Col.7, lines 27-67 to Col.8, line 49).

corresponding to a selected context for each key code. The display displays the specific characters. The feedback generator provides an indicator of the selected context. The password generator is configured to convert the key code corresponding to each of the specific characters and the context identifier corresponding to a selected context for each key code into an authentication password. The host security system compares the authentication password to a preset authentication password, and grants access to content when the authentication password matches the preset authentication password (See Xavier, Col.3, lines 54-67 to Col.4, line 3).
Further, as best understood, Freeman, Kurihara and Xavier discloses all of the limitations above. The combination of Freeman, Kurihara and Xavier does not explicitly disclose “automatically generate, using the one or more processor devices, a security code in response to the request to retrieve previously stored key information; transmit the generated security code to a remote device associated with the user: receive, from the remote device, the security code transmitted to the remote device”;verify the identity of the user by confirming the security code provided by the remote device”.
However, Kim teaches “automatically generate, using the one or more processor devices, a security code in response to the request to retrieve previously stored key information (See Kim, Paragraphs 0042; 0068); transmit the generated security code to a remote device associated 
verify the identity of the user by confirming the security code provided by the remote device (See Kim, Paragraphs 0042; 0096; 0107).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the feature of Kim within the teachings of Xavier, Freeman and Kurihara with the motivation of providing a computing device connected to an established network device on a network, a transaction communication including an indication that a new network device has been acquired; transmitting data to the established network device, wherein the data includes identification information associated with the new network device; receiving a join query, wherein the join query includes a request to authorize the new network device to join a network; and transmitting a response to the join query, wherein the response includes an authorization for the new network device to join the network (See Kim, Paragraph 0002).

As per claims 3, 11, 20 and 25, Kurihara in view of Freeman, Xavier and Kim discloses the system wherein verifying the identity of the user further comprises receiving a transmission “of the security code” from the remote device associated with the user via wireless communication (See Freeman, Paragraphs 0140; 0172).

As per claims 4, 12, 21 and 26, Kurihara in view of Freeman, Xavier and Kim discloses the system wherein wireless communication further comprises one or more of cellular, WiFi, Bluetooth, or near-field communication (See Freeman, Paragraph 0176).



As per claims 6, 14, and 28, Kurihara in view of Freeman, Xavier and Kim discloses the system wherein verifying the identity of the user further comprises confirmation of the user's identity via a computer system associated with a third party (See Freeman, Paragraphs 0091; 0179).

As per claims 7 and 15, Kurihara in view of Freeman, Xavier and Kim discloses the system wherein the third party is a social media entity (See Freeman, Paragraphs 0176-0177).

As per claims 8 and 16, Kurihara in view of Freeman, Xavier and Kim discloses the system wherein the one or more processor devices associated with the one or more kiosks are further configured to: prompt the user to enter credentials associated with the third party computer system (See Freeman, Paragraph 0179); receive input of user credentials; transmit the received user credentials to the third party computer system; receive a communication from the third party computer system indicating that the inputted user credentials match user credentials associated with the user stored on the third party computer system; and transmit a communication to the one or more kiosks indicating that the user's identity has been verified by the third party computer system.

As per claim 17, Kurihara in view of Freeman, Xavier and Kim discloses the system wherein the one or more processor devices associated with the one or more kiosks are further configured to: generate second security information in response to a user request to retrieve key data, 
associated with the mobile application indicating that the user's identity has been verified by the third party computer system (See Freeman, Paragraph 0179); and transmit a communication to the one or more kiosks providing instructions for retrieving the key data associated with the user.

 Claims 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2013/0331976) in view of Amdahl (2016/0133075) and further in view of Quigley et al.(2016/0275515).
As per claim 29, Freeman discloses a system comprising: one or more kiosks, each kiosk comprising one or more processor devices, a user interface, and a key identification module (See Freeman, Paragraph 0174); a remote device associated with a user, comprising one or more processors (See Freeman, Paragraphs 0004; 0070; 0073-0074); and one or more remote data servers, wherein the one or more processor devices associated with the one or more kiosks are configured to: determine, via the key identification module, key information associated with a master key inserted by the user into the key identification module of one of the one or more kiosks (See Freeman, Paragraphs 0160-0168); receive, via the user interface, information associated with the identity of the user (See Freeman, Paragraphs 0163-0177); transmit a communication comprising the determined key information and the received information associated with the identity of the user to one or more of the remote data servers (See Freeman, Paragraph 0177).

However, Amdhal discloses generate code information comprising a random number (See Amdhal, Paragraph 0032); and display the code information to the user via the user interface (See Amdahl, Paragraphs 0029; 0032; 0097).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Amdhal within the teachings of Freeman with the motivation of providing a local user interface for accessing lockers. Aspects of the locker terminal include a code entry device. A locker is accessed by scanning or manually entering the external ID code using the code entry device. The locker terminal request access to a locker by sending the external ID code and other pertinent to the locker manager. If authorization is received from the locker manager, the locker terminal selectively unlocks the lock of the authorized locker (See Amdahl, Paragraph 0005).
In addition, Freeman and Amdhal disclose all of the limitations above. The combination of Freeman and Amdhal does not explicitly disclose display the code information to the user via the user interface "of the kiosk; and receive from the remote device, the code information displayed to the user".
However, Quigley teaches display the code information to the user via the user interface "of the kiosk (See Quigley, Paragraphs 0020; 0022; 0028; Claim 1; Claim 7); and receive from the remote device, the code information displayed to the user" (See Quigley, Paragraphs 0020; 0022; 0028; Claim 1; Claim 7).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have included the features of Quigley within the teachings of Amdhal and Freeman with the motivation of providing a method for securely communicating between a 
cryptographic key; encrypting a response using the cryptographic key; and sending the response to the mobile device (See Quigley, Paragraph 0027).

As per claim 30, Freeman in view of Amdahl and Quigley discloses the system wherein the key information associated with the master key comprises one or more of: the identity of a proper key blank corresponding to the master key (See Freeman, Paragraphs 0076); and a bitting pattern of the master key (See Freeman, Paragraph 0109).

As per claim 31, Amdahl in view of Freeman and Quigley discloses the system wherein the bitting pattern of the master key comprises one or more of: a pattern of notches located on one or more edges of the key blade of the master key (See Freeman, Paragraphs 0076; 0134); and a pattern of cuts on a broad side of the key blade of the master key.

As per claim 32, Amdahl in view of Freeman and Quigley discloses the system wherein the one or more processors associated with the remote device are configured to receive input of the code information from the user (See Freeman, Paragraph 0182).

6. Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Freeman (2013/0331976) in view of Marsh et al. (2016/0004892).
As per claim 33, Freeman discloses a system comprising: one or more kiosks, each kiosk comprising one or more processor devices, a user interface, and a key cutting module (See Freeman, Paragraph 074); a remote device associated with a user, comprising one or more 
Freeman does not explicitly disclose one or more remote data servers “different from the one or  more remote verification servers”, wherein the one or more processor devices associated with the one or more kiosks are configured to: receive an indication that the user wishes to cut a previously-stored bitting pattern into a key blank; receive, via the user interface, information associated with the identity of the user; transmit a communication comprising the received information associated with the identity of the user to one or more of the remote verification servers; receive information comprising the previously-stored bitting pattern from one or more of the remote data servers; and configure the key cutting module to cut the bitting pattern into a key blank.
However, Marsh discloses one or more remote data servers “different from the one or more remote verification servers”, wherein the one or more processor devices associated with the one or more kiosks are configured to: receive an indication that the user wishes to cut a previously-stored bitting pattern into a key blank (See Marsh, Paragraphs 0042; 0073; 0085; 0107-0108; 0133; 0116-0119); receive, via the user interface, information associated with the identity of the user (See Marsh, Paragraphs 0042; 0073; 0085; 0107-0108; 0133; 0116-0119); transmit a communication comprising the received information associated with the identity of the user to one or more of the remote verification servers; receive information comprising the previously-stored bitting pattern from one or more of the remote data servers (See Marsh, Paragraphs 0042; 0073; 0085; 0107-0108; 0133; 0116-0119); and configure the key cutting module to cut the bitting pattern into a key blank (See Marsh, Paragraphs 0042; 0073; 0085; 0107-0108; 0133; 0116-0119).

kiosk, information about the transponder key; determine signal properties associated with the transponder key using the information about the transponder key, wherein the signal properties include at least a format of a signal that is used to activate the transponder key; send, to the kiosk, the signal properties associated with the transponder key; receive, from the kiosk, encoded information included in a signal received by the kiosk from the transponder key; receive location information; identify a key blank based on the information about the transponder key; create a duplicate of the transponder key using the encoded information; and cause the duplicate key to be delivered based on the location information (Marsh, Paragraph 0014).

As per claim 34, Freeman in view of Marsh discloses the system wherein the one or more processor devices associated with the one or more kiosks are further configured to: generate code information comprising a random number; and display the code information to the user via the user interface (See Marsh, Paragraph 0047).

As per claim 35, Freeman in view of Marsh discloses the system wherein the one or more processors associated with the remote device are configured to receive input of the code information from the user (See Freeman, Paragraphs 0169; 0172).



7. Applicant's arguments filed on 12/23/20 with respect to claims 1, 3-9, 11-18, 20-23 and 25-35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 (A)    At pages 1-12 of the response filed on 12/23/20, Applicant's argues the followings:
(i) The references of Kurihara, Freeman, Amdhal, and Marsh either alone or in any
combination, do not teach or suggest the limitations of claims 1, 3-9, 11-18, 20-23 and 25-35.

(B)    In response, all of the limitations which Applicant disputes as missing in the applied references, including the features newly added in the 12/23/20 amendment, have been fully addressed by the Examiner as either being fully disclosed or obvious in view of the collective teachings of Hurihara, Freeman, Amdhal, Marsh, Xavier, Quigley and/or Kim based on the logic and sound scientific reasoning of one ordinarily skilled in the art at the time of the invention, as detailed in the remarks and explanations given in the preceding sections of the present Office Action and in the prior Office Action, and incorporated herein. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ375 (Fed. Cir. 1986). In addition, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANEL FRENEL whose telephone number is (571)272-6769.  The examiner can normally be reached on M-F 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.